Title: To George Washington from Brigadier General Samuel Holden Parsons, 11 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dr Genl
          Wilton [Conn.] 11th July 79
        
        In my last, I informd that the Enemy landed last Night: at four this Morning the Enemy on their Advance were met by the Militia & some Skirmishing insued, but without any considerable Effect on either Side; at about Six o’Clock the Troops under Genl Wolcott, & my Small Detachment of 150 Conl Troops were joind & took possession of an Emminece the North End of the Town. the Enemy advanced in our Front & on our left Flank until about 9 o’Clock when they were checkd in their Progress by the Vigorous Exertions of the Parties of Militia & Conl Troops sent out to oppose them; and in Turn were compeld to retire from Hill to Hill at some Times in great Disorder; we continued to advance upon them until near 11 o’Clock when a Column having nearly gaind our Right Flank; the Militia in the Center gave Way & retreated in Disorder; this gave the Enemy Possession of our Ground. Genl Wolcott who commanded exerted himself on this Occasion to raly the Troops & bring them to Order again; but without Effect until they had retird about Two Miles when some Troops being again formd returnd to the Aid of the Right & left Wings who had retird but a Small Distance & in Order with these the Enemy were pursued again and retreated with Precipitation to their ships. I have the Pleasure to assure your Excellency the Conl Troops without Exception, they being all ingagd behavd with the greatest Bravery. Capt. Betts who was the first engaged with the Enemy & who continued longest in Action deserves Particular Notice for his great Fortitude & prudent Conduct in the Battle, he continued Advancing on the Enemy until the Center of the main Body gave way & he with his Party advancd near a Mile at the Time by his Prudence were able to effect a regular Retreat without any considerable Loss, Capt. Eells on the Right & Cpt. Sherman on the Left were also ingagd & when obliged to retire kept their Order & retreated with Regularity. A Body of the Militia I think they were commanded by Major Porter & another Considerable Detachment deserve honorable mention to be made of them. I am not yet able to assertain our own or the Enemy’s Loss but in my next shall be able to give a more particular Account. in my handful of Conl Troops, I have lost five Men kild; Lieut. Gibbs & Six Privates Wounded. I don’t know of any missing; some Loss the Militia have sustain’d. I am satisfied the Loss of the Enemy must have

been considerable. About Twenty Boats landed on the West Side the Harbour at five o’clock & immediately began to set fire to the Buildings, they compleated burning the Town at about twelve o’Clock; this appears to have been their sole Business as they ⟨did⟩ not stay to carry off any Plunder of con⟨side⟩rable Value A few Tory Houses are left which I hope our People will burn, as the Owners are here and have committed no Act by which the public can seise them: I imagine Stamford will be the next object to wreck their hellish Malice upon, to that Place I shall repair to Morrow. I am fully persuaded that five Hundred more Men such as the brave Militia I have before mentiond & the 150 Conl Troops would have given the Enemy a total defeat. the Numbers of the Enemy were about 2000. our Numbers between 900 & 1100. I am Dr Genl yr Obedt Servt
        
          Saml H. Parsons
        
      